DETAILED ACTION

  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,681,728 B2 (hereinafter “Patent 728”) in view of US 2009/0215456 A1 to Chun et al. (hereinafter “Chun”).
As per claim 19, Patent728 discloses a communication device for transmitting protocol data units (PDUs) in a wireless communication system, the communication device comprising (Claim 1, lines 1-3): at least one transceiver (Claim 1, line 4); at least one processor (Claim 1, line 5-6); and at least one computer memory that is operably connectable to the at least one processor and that has stored thereon instructions which, when executed, cause the at least one processor to perform operations comprising: submitting L number of radio link control (RLC) PDUs to a medium access control (MAC) layer (Claim 1, line 7-8); setting a state variable POLL_SN based on the L RLC PDUs that are submitted to the MAC layer for a transmission opportunity, where L is greater than 1 (Claim 1, line 7-11); wherein the L RLC PDUs include more than one RLC PDU having a poll to trigger status reporting at a receiving device (Claim 1, line 14-16), and wherein the state variable POLL_SN is set to a highest sequence number (SN) among SNs of the more than one RLC PDU having the poll (Claim 1, line 17-20); and transmitting, via the at least one transceiver, the L RLC PDUs in the transmission opportunity (Claim 1, line 12-13), wherein each of the L RLC PDUs contains either a not previously transmitted RLC service data unit (SDU) (Claim 1, line 21-24) or an RLC SDU segment containing a not previously transmitted byte segment (Claim 1, line 21-24).
Patent728 may not explicitly disclose, but Chun, which is in the same field of endeavor, discloses at least one computer memory that is operably connectable to the at least one processor and that has stored thereon instructions which, when executed, cause the at least one processor to perform operations ([0117-0118], of Chun discloses a memory and software stored on the memory for execution by processor.). The purpose of Chun is a radio protocol in a mobile communications system, and more particularly, a method in which MAC and RLC layers in a long term evolution (LTE) system sends RLC STATUS PDUs using a limited radio resource ([0002], of Chun). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun with Patent728, as storing software on a memory for execution by a processor to perform function/operations is obvious/known by those of ordinary skill in the art as suggested by Chun ([0117-0118], of Chun).
As per claim 20, Patent 728 discloses the communication device according to claim 19, wherein the operations further comprise: constructing M number of RLC PDUs including the L RLC PDUs, where M>L, wherein the highest SN among the SNs of the more than one RLC PDU having the poll is different from a highest SN among SNs of the M RLC PDUs (Claim 2 of Patent728).
As per claim 21, Patent728 discloses the communication device according to claim 19, wherein the operations further comprise: starting a poll retransmission timer based on submitting an RLC PDU having a same SN as the state variable POLL_SN to the medium access control (MAC) layer (Claim 3 of Patent 728).
As per claim 22, Patent728 discloses the communication device according to claim 21, wherein the operations further comprise: receiving, via the at least one transceiver, a status report comprising a positive or negative acknowledgement for an RLC SDU having the same SN; and resetting the poll retransmission timer based on receiving the status report (Claim 4 of Patent728).

Claims 24-27 and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 and 13-16 of U.S. Patent No. 10,681,728 B2 (hereinafter “Patent 728”). Although the claims at issue are not identical, they are not patentably distinct from each other because:

As per claim 24, Patent728 discloses a processing device comprising (Claim 7 line 1 of Patent728): at least one processor (Claim 7, line 2, of Patent728); and at least one computer memory that is operably connectable to the at least one processor and that has stored thereon instructions which, when executed, cause the at least one processor to perform operations comprising (Claim 7, lines 3-6, of Patent728): submitting L number of radio link control (RLC) PDUs to a medium access control (MAC) layer (Claim 7, lines 7-8 of Patent728); setting a state variable POLL_SN based on the L RLC protocol data units (PDUs) that are submitted to the MAC layer for a transmission opportunity, where L is greater than 1 (Claim 7, lines 7-11 of Patent728); wherein the L RLC PDUs include more than one RLC PDU having a poll to trigger status reporting at a receiving device (Claim 7, lines ), and wherein the state variable POLL_SN is set to a highest sequence number (SN) among SNs of the more than one RLC PDU having the poll (Claim 7, lines 16-19, of Patent728); and transmitting the L RLC PDUs in the transmission opportunity (Claim 7, line 12, of Patent728), wherein each of the L RLC PDUs contains either a not previously transmitted RLC service data unit (SDU) or an RLC SDU segment containing a not previously transmitted byte segment (Claim 7, lines 20-23, of Patent728).
As per claim 25, Patent728 discloses the processing device according to claim 24, wherein the operations further comprise: constructing M number of RLC PDUs including the L RLC PDUs, where M>L, wherein the highest SN among the SNs of the more than one RLC PDU having the poll is different from a highest SN among SNs of the M RLC PDUs (Claim 8, of Patent728).
As per claim 26, Patent728 discloses the processing device according to claim 24, wherein the operations further comprise: starting a poll retransmission timer based on submitting an RLC PDU having a same SN as the state variable POLL_SN to the medium access control (MAC) layer (Claim 9, of Patent728).
As per claim 27, Patent728 discloses the processing device according to claim 26, wherein the operations further comprise: receiving a status report comprising a positive or negative acknowledgement for an RLC SDU having the same SN as the state variable POLL_SN; and resetting the poll retransmission timer based on receiving the status report (Claim 10, of Patent728).
As per claim 29, Patent728 discloses a method for transmitting protocol data units (PDUs) in a wireless communication system, the method comprising (Claim 13, lines 1-2 of Patent728): submitting L number of radio link control (RLC) PDUs to a medium access control (MAC) layer (Claim 13, lines 3-4 of Patent728); setting a state variable POLL_SN based on the L RLC PDUs that are submitted to the MAC layer for a transmission opportunity, where L is greater than 1 (Claim 13, lines 3-7 of Patent728); wherein the L RLC PDUs include more than one RLC PDU having a poll to trigger status reporting at a receiving device (Claim 13, lines 9-11 of Patent728), and wherein the state variable POLL_SN is set to a highest sequence number (SN) among SNs of the more than one RLC PDU having the poll (Claim 13, lines 12-15 of Patent728); and transmitting the L RLC PDUs in the transmission opportunity (Claim 13, line 8 of Patent728), wherein each of the L RLC PDUs contains either a not previously transmitted RLC service data unit (SDU) or an RLC SDU segment containing a not previously transmitted byte segment (Claim 13, lines 16-19 of Patent728).
As per claim 30, Patent728 discloses the method according to claim 29, further comprising: constructing M RLC PDUs including the L RLC PDUs, where M>L, wherein the highest SN among the SNs of the more than one RLC PDU having the poll is different from a highest SN among SNs of the M RLC PDUs (Claim 14 of Patent728).
As per claim 31, Patent728 discloses the method according to claim 30, further comprising: starting a poll retransmission timer based on submitting an RLC PDU having a same SN as the state variable POLL_SN to the medium access control (MAC) layer (Claim 15 of Patent728).
As per claim 32, Patent728 discloses the method according to claim 31, further comprising: receiving a status report comprising a positive or negative acknowledgement for an RLC SDU having the same SN as the state variable POLL_SN; and resetting the poll retransmission timer based on receiving the status report (Claim 16 of Patent728).
Allowable Subject Matter
Claims 23, 28, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476